Citation Nr: 0111504	
Decision Date: 04/19/01    Archive Date: 04/24/01

DOCKET NO.  95-31 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Evaluation of post-traumatic stress disorder (PTSD), 
initially rated as 30 percent disabling.  

2.  Entitlement to service connection for headaches, to 
include on a basis secondary to, or aggravated by, service-
connected disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from February 1967 to September 
1968, which included a tour of duty in the Republic of 
Vietnam from August 1967 to September 1968.  

This matter returns to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision of the RO, which 
denied claims of service connection for PTSD and for 
headaches.  

The veteran's sworn testimony was obtained at a May 1995 
personal hearing at the RO.  Additionally, in September 1997, 
the Board issued a Remand in this matter, requesting the 
completion of necessary development.  The requested 
development was satisfactorily completed with regard to the 
then-claim of service connection for PTSD, although 
additional necessary development remains to be completed as 
to the matter of the initial rating of service-connected 
PTSD, as well as the claim of service connection for 
headaches.  See Board Remand which follows.  

As also noted at the RO, the veteran's appeal of the PTSD 
rating was initiated following an original award of service 
connection.  Consequently, the rating issue on appeal is not 
the result of a claim for "increased" entitlement, rather 
one involving the propriety of the original 30 percent 
evaluation assigned.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  


REMAND

The Board regrets any delay resulting from this second Board 
Remand.  However, the completion of the development requested 
below must be completed so as to meet the scrutiny of the 
United States Court of Appeals for Veterans Claims (Court).  

The Board initially notes that the etiology of the veteran's 
headaches, claimed as secondary to service-connected PTSD, 
remains uncertain.  Specifically, while prior VA examination 
reports indicated that the veteran's headaches might be due 
to his non-service-connected hypertension and/or hypertension 
medication, a December 1999 VA neurologic examination report 
indicates that the veteran's current migraine headaches, 
while a separate disease entity, is, none-the-less, 
"exacerbated by symptoms of depression and anxiety."  No 
finding was made as to service onset.  This indefinite 
medical statement requires clarification not previously 
obtained at the RO.  

In Allen v. Brown, 7 Vet. App. 439 (1995), the Court held 
that the term "disability" as used in 38 U.S.C.A. § 1110 and 
38 C.F.R. § 3.310(a), includes any aggravation of a veteran's 
non-service-connected condition which is proximately due to, 
or the result of, a service-connected condition, and that 
veterans shall be compensated for the degree of disability 
over and above the degree of disability existing prior to any 
such aggravation.  Consequently, the Board finds that in 
light of this decision by the Court, further adjudication of 
this issue must be undertaken to include Allen v. Brown, 7 
Vet. App. 439 (1995), and 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.310(a).  

The Board also notes that the veteran's claim of service 
connection for headaches was most recently denied at the RO 
in May 2000 as not well-grounded.  See SSOC of May 2000.  
However, it must be noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law, as to the claim of service connection for headaches.  
See Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the VA RO has not yet considered whether 
any additional notification or development action is required 
under VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, as 
well as for additional reasons listed below, a Remand of this 
claim is required.  

As to the PTSD matter, the Board recognizes that the 
development requested in September 1997 (regarding the 
development of a claim of service connection for PTSD) was 
satisfactorily completed.  However, the veteran's appeal 
ensues from an August 1991 claim of service connection, and 
includes the propriety of the initial 30 percent evaluation 
assigned from August 6, 1991 (exclusive of a temporary total 
hospitalization rating).  See Fenderson, 12 Vet. App. at 119.  
This present claim requires development.  

Additionally, the RO has evaluated the veteran's PTSD claim 
(the appeal period beginning August 6, 1991) exclusively 
under 38 C.F.R. § 4.130, Diagnostic Code 9411, which is the 
revised rating criteria for psychiatric disorders (in effect 
from November 7, 1996).  However, prior to November 7, 1996, 
38 C.F.R. § 4.132 is for consideration, which is the former 
rating criteria for psychiatric disorders, including PTSD 
under Diagnostic Code 9411.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Additionally, the July 2000 SOC references only the revised 
rating criteria, without determination as to which criteria 
are more favorable to the veteran and why.  The Court has 
also stated that when the Board addresses a question in its 
decision that was not addressed by the RO, the Board must 
consider whether the veteran has been afforded adequate 
notice and opportunity to submit evidence or argument, as 
authorized by law, so that the Board does not prejudice the 
veteran in its opinion by denying those rights.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  Here, the veteran must 
be afforded the opportunity to submit evidence and argument 
in response to both the new and the old regulations.  The RO, 
therefore, must provide the veteran with a new VA psychiatric 
examination with findings consistent with both the old and 
new rating criteria, then review the case, applying the 
regulations most favorable to the veteran, whether new or 
old, issue a new rating decision and, if the benefit is not 
granted in full, issue a SSOC reflecting and referencing the 
new rating criteria.  Consequently, on remand, the RO must 
consider both the new rating criteria at 38 C.F.R. § 4.130, 
and the old rating criteria at 38 C.F.R. § 4.132, including 
Diagnostic Code 9411, to determine which version is more 
favorable for the period of time on and after November 7, 
1996.  

The Board also notes that the last VA rating examination of 
record was conducted in November 1999 and includes 
insufficient clinical information for an equitable evaluation 
of the appeal, given somewhat conflicting clinical findings 
on VA out-patient treatment.  While a Global Assessment of 
Functioning (GAF) Scale score of 42 was obtained (an earlier 
GAF Scale score on VA hospitalization in March and April 1994 
was 40-a period in which a temporary total rating was 
assigned), VA out-patient treatment records of 1990 to 1997 
show a GAF Scale score of 60-a significant contrast, 
suggesting far lesser impairment and great adaptability than 
found on recent VA examination.  As such, a mixed and 
scattered clinical picture is given, which requires further 
information and clarity.  

Given the above, another VA examination should be conducted 
to assess the current severity of the service-connected PTSD-
-with reference to the factors and criteria listed in both 
the revised and former rating criteria at Diagnostic Code 
9411, as well as a full multi-axial evaluation and the 
assignment of a GAF Scale score--with interpretation of that 
score in terms of severity of symptoms of service-connected 
PTSD.  The examiner's report must  include clinical findings 
which correlate with both the new and the prior rating 
criteria and provide an opinion on the degree of impairment 
of the veteran's social and industrial adaptability; 
thereafter, the RO should apply the most favorable rating 
criteria to the evidence of record, with notation of how the 
decision was reached, and why.  

In light of the above, the case is REMANDED to the RO for the 
following:

1.  The RO should appropriately contact 
the veteran and request that he submit 
the names, addresses, and approximate 
dates of treatment of all VA and/or non-
VA (private) care providers who have 
treated him for any psychiatric 
symptomatology, including PTSD, from 
August 1990 to the present, as well as 
any headaches from September 1968 to the 
present.  

Thereafter, the RO should obtain copies 
of any additional VA and/or non-VA 
(private) records regarding headaches, 
and those PTSD records dated from August 
1990 to the present, including those from 
the VA outpatient center located in 
Buffalo, New York--if not already of 
record, dated from February 1997 to the 
present, as well as any other VA and/or 
non-VA medical facility or provider 
identified by the veteran, dated from 
August 1990 to the present regarding 
PTSD, and from September 1968 to the 
present regarding headaches.  

As to any private treatment records, the 
RO should first secure the necessary 
release(s), prior to the RO obtaining 
copies of any such records.  

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination in order to determine the 
severity of his service-connected PTSD.  
All indicated tests should be conducted.  
The claims folder must be made available 
to the examiner for use in the study of 
the veteran's case.  The findings of the 
examiner should address the presence or 
absence of the manifestations described 
in the revised and prior rating 
schedules.  

A definitive opinion should be provided 
regarding the degree of social and 
industrial impairment due to PTSD.  The 
examiner should assign a numerical code 
on the GAF Scale, based upon the severity 
of the veteran's service-connected PTSD.  
It is imperative that the examiner 
include a definition of the GAF Scale 
score assigned as it pertains to social 
and industrial impairment of the veteran 
due to service-connected PTSD, apart from 
any other non-service-connected 
psychiatric/physical disorder(s), to the 
extent possible.  

The psychiatric examiner is to set forth 
all findings and conclusions, along with 
rationale and support for the diagnosis 
entered, in a clear, comprehensive and 
legible manner, with reference to 
supporting evidence, including the 
November 1999 VA PTSD examination report 
and social and industrial survey, and 
pertinent VA hospital and out-patient 
treatment records.  

3.  The veteran should also be scheduled 
for a VA neurologic examination, to 
determine the nature, likely etiology, 
and likely date of onset, of any migraine 
headaches, to include whether any non-
service-connected headaches were/are 
aggravated by service-connected PTSD, 
symptoms of PTSD, or medication for 
service-connected disability and the 
extent of any such aggravation.  All 
indicated tests and studies should be 
performed, with copies of same maintained 
in the claims file, and the claims folder 
must be made available to the examiner 
for use in the study of the case prior to 
any examination of the veteran.  

Definitive diagnoses should be entered, 
and the requested medical conclusions 
should include not only a comprehensive 
review of the claims file, but detailed 
references to the veteran's documented 
medical history and medical diagnoses 
already of record, including the December 
1999 VA neurologic examination report and 
medical opinion.  The examiner is to set 
forth all findings and conclusions, along 
with rationale and support for the 
diagnoses entered, in a clear, 
comprehensive and legible manner, with 
reference to supporting evidence.  

4.  The RO should ensure that all 
requested development has been completed 
(to the extent possible) in compliance 
with this remand.  If actions taken are 
deficient in any manner, appropriate 
corrective action should be undertaken.  
Any other development deemed warranted by 
the record should be undertaken by the 
RO-to include development necessary for 
the consideration of the headache claim 
on a basis secondary to, or aggravated 
by, service-connected disability.  

5.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107) 
are fully complied with and satisfied.

6.  The RO should readjudicate the 
veteran's claims on appeal, with specific 
consideration of Allen v. Brown, 7 Vet. 
App. 439 (1995), and 38 U.S.C.A. § 1110; 
38 C.F.R. § 3.310(a) as to headaches, and 
both the VA's former and revised Rating 
Schedules as to service-connected PTSD 
(effective prior to November 7, 1996, and 
on and after that date).  If any benefit 
sought by the veteran continues to be 
denied, he and his representative must be 
furnished a SSOC and given an opportunity 
to respond before the case is returned to 
the Board for further appellate 
consideration.  

The SSOC should contain reference to 
Allen v. Brown, 7 Vet. App. 439 (1995), 
and 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.310(a) as to headaches, as well as a 
discussion of the reasoning employed to 
determine the most favorable rating 
criteria for PTSD--whether new or old.  
Evidence recently submitted and not 
previously considered should be reviewed.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1996) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


 



